DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
The preliminary amendments filed 10/29/2020 are acknowledged. Claim 1 is cancelled and claims 2-21 were newly added. Therefore, claims 2-21 are currently pending.
	Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,026,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. Examiner has produced a comparison below between the patented claims and the current pending claims.
US 10,026,259
Current Claims
1. A method comprising: receiving a player identifier from a player device in use by a player, wherein the player device is a computer operable to communicate via the Internet; transmitting to the player device data which encodes a graphic that depicts a particular type of mobile gaming device, wherein the graphic that depicts the particular type of mobile gaming device includes a screen; receiving an indication of a first bet from the player via the player device; transmitting to the player device first data which encodes a first graphic used in a first game, wherein the first graphic is presented to the player on the screen of the graphic that depicts the particular type of mobile gaming device; generating a first outcome of the first game; transmitting to the player device an indication of the first outcome of the first game, wherein the indication of the first outcome is presented to the player on the screen of the graphic that depicts the particular type of mobile gaming device; determining a first payout for the first game based on the first bet and based on the first outcome; transmitting to the player device an indication of the first payout, wherein the indication of the first payout is presented to the player on the screen of the graphic that depicts the particular type of mobile gaming device; receiving the player identifier from a casino device; receiving an indication of an actual mobile gaming device provided to the player, wherein the actual mobile gaming device is of the particular type and has a similar appearance to or matches an appearance of the graphic that depicts the particular type of mobile gaming device; transmitting to the actual mobile gaming device third data which encodes a third graphic, wherein the third graphic has an appearance that is based on the appearance of the first graphic; receiving an indication of a second bet from the actual mobile gaming device; generating a second outcome of a second game, wherein the second game uses the third graphic; transmitting to actual mobile gaming device an indication of the second outcome of the second game; determining a second payout based on the second outcome and the second bet; and adjusting a balance associated with the player based on the second bet and based on the second payout.

2. The method of claim 1, in which the first bet has approximately zero monetary value and in which the first payout has approximately zero monetary value.
3. The method of claim 1, further including: transmitting to the casino device an indication of instructions to provide the player with a mobile gaming device of the particular type.
4. The method of claim 1, further including storing fourth data associated with the first game.
5. The method of claim 4, in which the fourth data indicates the a type of game of the first game.
6. The method of claim 4, in which the fourth data indicates the amount of the first bet.
7. The method of claim 4, in which the fourth data indicates a decision made in the first game.
8. The method of claim 4, in which the fourth data indicates whether or not a decision made in the first game was made by the player.
9. The method of claim 4, in which the fourth data indicates whether or not a decision made in the first game was made by the player device.
10. The method of claim 4, in which the fourth data indicates whether or not a decision made in the first game was consistent with an optimal strategy.
11. The method of claim 1, further including: receiving an indication of a selection of a particular type of game from the player via the player device, in which the particular type of game is selected from among two or more types of games; and storing, in association with the first game, fourth data indicative of the particular type of game.
12. The method of claim 1, wherein the second bet has non-zero monetary value.
13. The method of claim 1, wherein the second payout has non-zero monetary value.
14. A method comprising: receiving a player identifier from a player device in use by a player, wherein the player device is a computer operable to communicate via the Internet; transmitting to the player device data which encodes a graphic that depicts a particular type of mobile gaming device, wherein the graphic that depicts the particular type of mobile gaming device includes a screen; receiving an indication of a first bet from the player via the player device; transmitting to the player device first data which encodes a first graphic used in a first game, wherein the first graphic is presented to the player on the screen of the graphic that depicts the particular type of mobile gaming device; generating a first outcome of the first game; transmitting to the player device an indication of the first outcome of the first game, wherein the indication of the first outcome is presented to the player on the screen of the graphic that depicts the particular type of mobile gaming device; determining a first payout for the first game based on the first bet and based on the first outcome; transmitting to the player device an indication of the first payout, wherein the indication of the first payout is presented to the player on the screen of the graphic that depicts the particular type of mobile gaming device; receiving the player identifier from a casino device; receiving an indication of an actual mobile gaming device provided to the player, wherein the actual mobile gaming device is of the particular type and has similar appearance to or matches an appearance of the graphic that depicts the particular type of mobile gaming device; and transmitting to the actual mobile gaming device instructions describing how to access third data, wherein third data encodes a third graphic, and wherein the third graphic has an appearance that is based on the appearance of the first graphic.
15. The method of claim 14, further including: receiving an indication of a second bet from the actual mobile gaming device; and determining a second payout based on the second bet; and wherein the first bet has approximately zero monetary value and the first payout has approximately zero monetary value; and wherein the second bet has non-zero monetary value and the second payout has non-zero monetary value.
16. The method of claim 14, further including: based on a plurality of games played by the player via the graphic that depicts the particular type of mobile gaming device, determining at least one play pattern of the player; and configuring to a default value at least one decision the player may make while using the actual mobile gaming device, wherein the default value is based on the determined at least one play pattern.
17. The method of claim 14, further including: in connection with the player using the graphic that depicts the particular type of mobile gaming device, receiving from the player device at least one game play feature customized by the player; and based on the at least one customized game feature, configuring at least one game play feature of the actual mobile gaming device in use by the player, and wherein the configured at least one game play feature of the actual mobile gaming device includes at least one of: a sound level, a speed of play, a betting denomination to be used in a game a number of pay lines to be used in a game, and a look of one or more game indicia.
18. The method of claim 14: wherein the graphic that depicts the particular type of mobile gaming device includes a plurality of buttons; and wherein the method further includes receiving, in relation to the first game, an indication from the player device that the player has activated at least one of the plurality of buttons.
19. An apparatus comprising at least one computer, wherein the apparatus is configured to: receive a player identifier from a player device in use by a player, wherein the player device is a computer operable to communicate via the Internet; transmit to the player device data which encodes a graphic that depicts a particular type of mobile gaming device, wherein the graphic that depicts the particular type of mobile gaming device includes a screen; receive an indication of a first bet from the player via the player device; transmit to the player device first data which encodes a first graphic used in a first game, wherein the first graphic is to be presented to the player on the screen of the graphic that depicts the particular type of mobile gaming device; generate a first outcome of the first game; transmit to the player device an indication of the first outcome of the first game, wherein the indication of the first outcome is to be presented to the player on the screen of the graphic that depicts the particular type of mobile gaming device; determine a first payout for the first game based on the first bet and based on the first outcome; transmit to the player device an indication of the first payout, wherein the indication of the first payout is to be presented to the player on the screen of the graphic that depicts the particular type of mobile gaming device; receive the player identifier from a casino device; receive an indication of an actual mobile gaming device provided to the player, wherein the actual mobile gaming device is of the particular type and has similar appearance to or matches an appearance of the graphic that depicts the particular type of mobile gaming device; and transmit to the actual mobile gaming device instructions describing how to access third data, wherein third data encodes a third graphic, and wherein the third graphic has an appearance that is based on the appearance of the first graphic.
20. A method comprising: transmitting to a player device in use by a player a graphic that depicts an actual mobile gaming device, wherein the graphic that depicts the actual mobile gaming device includes a screen; receiving an indication of a first bet from the player via the player device; presenting to the player a first graphic used in a first game on the screen of the graphic that depicts the actual mobile gaming device; generating a first outcome of the first game; presenting to the player an indication of the first outcome of the first game on the screen of the graphic that depicts the actual mobile gaming device; determining a first payout for the first game based on the first bet and based on the first outcome; presenting to the player an indication of the first payout on the screen of the graphic that depicts the actual mobile gaming device; and presenting to the player a second graphic on a screen of an actual mobile gaming device in use by the player, wherein the actual mobile gaming device has similar appearance to or matches an appearance of the graphic that depicts the actual mobile gaming device, and wherein the second graphic has an appearance that is similar to an appearance of the first graphic.
21. The method of claim 20, further including: receiving an indication of a second bet from the actual mobile gaming device; and determining a second payout based on the second bet; and wherein the first bet has approximately zero monetary value and the first payout has approximately zero monetary value; and wherein the second bet has non-zero monetary value and the second payout has non-zero monetary value.
22. The method of claim 20, further including: based on a plurality of games played by the player via the graphic that depicts the actual mobile gaming device, determining at least one play pattern of the player; and configuring to a default value at least one decision the player may make while using the actual mobile gaming device, wherein the default value is based on the determined at least one play pattern.
23. The method of claim 22, wherein the default value comprises at least one of: a bet size, and a number of pay lines.
24. The method of claim 20, further comprising: in connection with the player using the graphic that depicts the actual mobile gaming device, receiving from the player device at least one game play feature customized by the player; and based on the at least one customized game feature, configuring at least one game play feature of the actual mobile gaming device in use by the player; and wherein the configured at least one game play feature of the actual mobile gaming device includes at least one of: a sound level, a speed of play, a betting denomination to be used in a game a number of pay lines to be used in a game, and a look of one or more game indicia.
25. The method of claim 20: wherein the graphic that depicts the actual mobile gaming device includes a plurality of buttons; and wherein the method further includes receiving, in relation to the first game, an indication from the player device that the player has activated at least one of the plurality of buttons.
26. The method of claim 25, wherein receiving the indication of the first bet comprises receiving an indication from the player device that the player has activated at least one of the plurality of buttons.
2. A method executed by at least one processor, the method comprising:
transmitting to a player device, data which encodes a graphic that depicts a particular type of mobile gaming device;
receiving an indication of a first bet from via the player device;
transmitting first data to the player device, the first data encoding a first graphic used in a first game, wherein the first graphic is presented on a screen of the graphic that depicts the particular type of mobile gaming device;
generating a first outcome of the first game;
transmitting to the player device an indication of the first outcome of the first game, wherein the indication of the first outcome is presented on the screen of the graphic that depicts the particular type of mobile gaming device;
determining a first payout for the first game based on the first bet and based on the first outcome;
transmitting to the player device an indication of the first payout, wherein the indication of the first payout is presented on the screen of the graphic that depicts the particular type of mobile gaming device;
receiving player identifier from a casino device;
receiving an indication of an actual mobile gaming device, wherein the actual mobile gaming device has a similar appearance to or matches an appearance of the graphic that depicts the particular type of mobile gaming device;
transmitting third data to the actual mobile gaming device, the third data encoding a third graphic having an appearance that is based on the appearance of the first graphic;
receiving an indication of a second bet from the actual mobile gaming device;
generating a second outcome of a second game, wherein the second game uses the third graphic; 
transmitting to actual mobile gaming device an indication of the second outcome of the second game; determining a second payout based on the second outcome and the second bet; and adjusting a balance based on the second bet and based on the second payout.

3. The method of claim 2, in which the first bet has approximately zero monetary value and in which the first payout has approximately zero monetary value. 

4.   The method of claim 2, further including: transmitting to the casino device an indication of instructions to provide the particular type of mobile gaming device.

5.   The method of claim 2, further including storing fourth data associated with the first game.

6.   The method of claim 5, in which the fourth data indicates the a type of game of the first game.

7.   The method of claim 5, in which the fourth data indicates an amount of the first bet.

8.   The method of claim 5, in which the fourth data indicates a decision made in the first game.

9.   The method of claim 5, in which the fourth data indicates whether a decision made in the first game was made by a player.

10.   The method of claim 5, in which the fourth data indicates whether or not a decision made in the first game was made by the player device.

11.   The method of claim 5, in which the fourth data indicates whether or not a decision made in the first game was consistent with an optimal strategy. 

12.   An apparatus comprising:
a memory;
at least one processor configured to:
transmit first data to a player device, the first data encoding a graphic that depicts a particular type of mobile gaming device, wherein the graphic that depicts the particular type of mobile gaming device includes a screen;

receive an indication of a first bet from via the player device;

transmit first data to the player device, the first data encoding a first graphic used in a first game, wherein the first graphic is to be presented on the screen of the graphic that depicts the particular type of mobile gaming device;
generate a first outcome of the first game;
transmit to the player device an indication of the first outcome of the first game, wherein the indication of the first outcome is to be presented on the screen of the graphic that depicts the particular type of mobile gaming device;
determine a first payout for the first game based on the first bet and based on the first outcome;
transmit to the player device an indication of the first payout, wherein the indication of the first payout is to be presented on the screen of the graphic that depicts the particular type of mobile gaming device;
receive a player identifier from a casino device;
receive an indication of an actual mobile gaming device, wherein the actual mobile gaming device has a similar appearance to or matches an appearance of the graphic that depicts the particular type of mobile gaming device; and
transmit to the actual mobile gaming device instructions describing how to access third data, wherein third data encodes a third graphic, and wherein the third graphic has an appearance that is based on the appearance of the first graphic.

13.   The apparatus of claim 12, in which the first bet has approximately zero monetary value and in which the first payout has approximately zero monetary value. 


14.   The apparatus of claim 12, wherein the at least one processor is further configured to transmit to the casino device an indication of instructions to provide the particular type of mobile gaming device.

15.   The apparatus of claim 12, wherein the at least one processor is further configured to store fourth data associated with the first game.

16.   The apparatus of claim 15, in which the fourth data indicates the a type of game of the first game.

17.   The apparatus of claim 15, in which the fourth data indicates an amount of the first bet.

18.   The apparatus of claim 15, in which the fourth data indicates a decision made in the first game.

19.   The apparatus of claim 15, in which the fourth data indicates whether a decision made in the first game was made by a player.

20.   The apparatus of claim 15, in which the fourth data indicates whether or not a decision made in the first game was made by the player device.

21.   The apparatus of claim 15, in which the fourth data indicates whether or not a decision made in the first game was consistent with an optimal strategy. 07-2136-C3_201029_PA





	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715